Order entered February 1, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01261-CV

  BLAKE SMITH, M.D., BAYLOR SCOTT & WHITE HEALTH SYSTEM, BAYLOR
 REGIONAL MEDICAL CENTER AT GRAPEVINE, TEXAS HEART HOSPITAL OF
  THE SOUTHWEST LLP D/B/A THE HEART HOSPITAL BAYLOR PLANO AND
                  RICHARD FEINGOLD, D.O., Appellants

                                               V.

                  HARRY JOHNSON AND LYNN JOHNSON, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-01488

                                           ORDER
        Before the Court is appellees Harry Johnson and Lynn Johnson’s January 27, 2017

unopposed motion for extension of time to file a response to the brief of appellants Baylor Scott

& White Health System, Baylor Regional Medical Center at Grapevine, Texas Heart Hospital of

The Southwest, L.L.P. d/b/a The Heart Hospital Baylor Plano, and Richard Feingold, D.O.

Appellees’ motion is GRANTED. Appellees’ response brief shall be filed FEBRUARY 20,

2017.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE